DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/11/2020, 03/09/2021 and 03/08/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (WO2017/095116, hereinafter “Kang”) in view of Trepagnier et al. (US. Pub. No. 2007/0219720, hereinafter “Trepagnier”). A copy of English translation of Kang is used for citation purpose.
As to claims 1 and 10, Kang discloses an electronic device [figure 1, navigation device attachable to an inside of a vehicle, abstract] attachable to an inside of a vehicle, associated with its method for the electronic device, the electronic device comprising: 
a communication interface [figure 1, vehicle communication unit “70”, paragraph 31]; 
a memory [figure 1, map data storage unit “40” to store information, paragraph 35] configured to store instructions; and 
at least one processor [figure 1, control unit “50” connected to “70” and “40”] connected to the communication interface and the memory, 
wherein the at least one processor is configured to execute the stored instructions in order to: 
acquire, from another device embedded in the vehicle, information on a plurality of objects [paragraph 24, receive a captured image and vehicle information from surrounding vehicles]; 
identify, among the plurality of objects, a designated object [figure 2, identify among the surrounding vehicles, a front vehicle “F”]; 
generate configuration information of at least one content to be displayed through a head-up display (HUD), based on a state of the designated object [figure 2, generate the path of the guide object through the display unit (includes a head-up display) based on the state of front vehicle, paragraphs 12-13]; and 
display, through the head-up display, a content for guiding an operation of the vehicle, based on the generated configuration information [figure 2, display the path of the guide object through the display unit (includes a head-up display) based on the state of front vehicle, paragraphs 12-13].
Kang does not expressly disclose to acquire, from another device embedded in the vehicle, information on a plurality of objects located within a designated distance from the vehicle; and
identify, among the plurality of objects, a designated object located within the designated distance from the vehicle.
Trepagnier teaches an electronic device [abstract, a navigation and control system] comprising a processor [abstract, a processor] configured to acquire, from another device embedded in the vehicle, information on a plurality of objects located within a designated distance from the vehicle [figure 5, imaging sensor “8” detects objects “22”, abstract sensor to locate objects in a predetermined field of view from a vehicle, paragraph 98, data processed is limited to data for objects within a predetermined distance of the vehicle]; and
identify, among the plurality of objects, a designated object located within the designated distance from the vehicle [figure 6B, determine the location of an object, determine from contour map if the object is an obstacle, paragraph 107, identify status of the obstacle, the proximity of the obstacle to the projected path of the vehicle].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Kang to acquire, from another device embedded in the vehicle, information on a plurality of objects located within a designated distance from the vehicle; and identify, among the plurality of objects, a designated object located within the designated distance from the vehicle, as taught by Trepagnier, in order to provide steering and vehicle control directions to avoid the obstacles (Trepagnier, paragraph 23).
As to claims 2 and 11, Kang, as modified by Trepagnier, discloses the electronic device as claimed in claim 1, associated with its method for the electronic device, wherein the at least one processor is further configured to execute the stored instructions to acquire information on a route related to the vehicle from an application related to the route, based on detecting an input for requesting route guidance [Kang, paragraph 4, provide to users navigation devices, a route search and guidance service, paragraph 64, control unit 50 analyzes the captured image input from the image input unit 30], 
the designated object among the plurality of objects is located within the designated distance from the vehicle and is associated with the route [Kang, figure 2, the front vehicle is located right in front of the driving vehicle based on the captured image input from the image input unit 30 and compares it with vehicle information of the vehicle in front to determine whether a vehicle exists on the path of the guide vehicle, paragraph 64], and
the configuration information of the at least one content comprises configuration information of a content for indicating the route [Kang, figure 2, generate an avoidance route of the guide vehicle G, paragraph 64].
As to claims 3 and 12, Kang, as modified by Trepagnier, discloses the electronic device as claimed in claim 2, associated with its method for the electronic device, wherein the at least one processor is configured to execute the stored instructions to: in response to detecting an input related to a location of the vehicle, determine another vehicle related to a direction indicated by the input [Kang, figure 2, the front vehicle is located right in front of the driving vehicle based on the captured image input from the image input unit 30 and compares it with vehicle information of the vehicle in front to determine whether a vehicle exists on the path of the guide vehicle, paragraph 64];
determine a distance from the another vehicle [Kang, paragraph 37, the driving state of the vehicle in front of the driving vehicle, the vehicle speed and distance from the vehicle in front]; and 
based on the determination, generate configuration information of a content for guiding the route [Kang, paragraph 37, generate a path of the guide object and displayed through the display unit 60]. 
As to claims 4 and 13, Kang, as modified by Trepagnier, discloses the electronic device as claimed in claim 3, associated with its method for the electronic device, wherein the content comprises a figure indicating the route [Kang, figure 2, a path of the guide object and displayed through the display unit 60], and 
the at least one processor is configured to execute the stored instructions to determine an inflection point of the figure to correspond to the distance from the another vehicle [Kang, figure 2, paragraph 37, the driving state of the vehicle in front of the driving vehicle, the vehicle speed and distance from the vehicle in front]. 
As to claims 5 and 14, Kang, as modified by Trepagnier, discloses the electronic device as claimed in claim 3, associated with its method for the electronic device, wherein the content comprises a figure indicating the route [Kang, figure 2, a path of the guide object and displayed through the display unit 60], and 
the at least one processor is configured to execute the stored instructions to: display a final point indicated by the figure behind the another vehicle to correspond to a location of the another vehicle; or maintain a display of a destination while the figure is distinguished from the another vehicle and displayed.
As to claims 6 and 12, Kang, as modified by Trepagnier, discloses the electronic device as claimed in claim 3, associated with its method for the electronic device, wherein the input related to the location of the vehicle comprises an input for changing a lane in which the vehicle is located [Kang, figure 2, a path of the guide object for changing a lance in which the vehicle is located], or an input for turning on a turn signal of the vehicle.
As to claims 7 and 15, Kang, as modified by Trepagnier, discloses the electronic device as claimed in claim 1, associated with its method for the electronic device, wherein the state of the designated object comprises at least one of a color of a signal indicated by a traffic light and a location of the traffic light [Kang, figure 2, the guide vehicle G is highlighted through its color or size and a warning is issued through the warning unit 80 per paragraph 48, the guide vehicle G is displayed on display unit].
As to claim 8, Kang, as modified by Trepagnier, discloses the electronic device as claimed in claim 7, wherein the at least one processor is configured to execute the stored instructions to, in accordance with the color of the signal indicated by the traffic light being a designated color, generate configuration information for displaying the at least one content in a color corresponding to the designated color [Kang, figure 2, the guide vehicle G is highlighted through its color or size and a warning is issued through the warning unit 80 per paragraph 48, the guide vehicle G is displayed on display unit].
As to claim 9, Kang, as modified by Trepagnier, discloses the electronic device as claimed in claim 1, wherein the at least one content comprises a 3-dimensional (3D) content or an augmented reality (AR) content [Kang, figure 2, the route of the guide vehicle G may be displayed on the front window of the vehicle through the HUD based on augmented reality, paragraph 60], and
the state of the designated object comprises at least one of a type, location, size, shape, or color of the designated object [Kang, figure 2, the guide vehicle G is highlighted through its color or size and a warning is issued through the warning unit 80 per paragraph 48, the guide vehicle G is displayed on display unit].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622